Citation Nr: 0737187	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  97-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a 
psychophysiological musculoskeletal disorder, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for deformity at 
D12 to L1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that continued the veteran's 
evaluation for these disabilities at 30 and 10 percent 
evaluations respectively.  These issues were remanded for 
further development by the Board in September 1999.  During 
the course of this appeal, the veteran's evaluations were 
raised to 60 and 20 percent, respectively from 1993.  
Further, the issue of entitlement to a  temporary total 
evaluation based on hospitalization and convalescence was 
granted by a May 2005 rating action, therefore this issue is 
no longer in appellate status, and the remaining issues on 
appeal are as noted above.


FINDINGS OF FACT

1.  The veteran's psychophysiological musculoskeletal 
disorder is currently manifested by symptomatology consistent 
with a finding of considerable impairment of social and 
industrial adaptability, or occupational and social 
impairment with reduced reliability and productivity.

2.  The veteran's deformity at D12 to L1 is currently 
manifested by pain and tenderness of the dorsal spine.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent, 
for the veteran's psychophysiological musculoskeletal 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 9424 (1996, 2007).

2.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's deformity at D12 to L1, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5291, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-
8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated June 2003 and October 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated several times in 
conjunction with his claim.  The duties to notify and assist 
have been met.

As noted, it is maintained that the disability evaluations 
currently assigned to the veteran's psychophysiological 
musculoskeletal disorder and deformity at D12 to L1
are not adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Entitlement to an increased evaluation for 
psychophysiological musculoskeletal disorder, currently 
evaluated as 60 percent disabling.

The Board notes that the veteran is currently in receipt of a 
60 percent evaluation for a psychophysiological 
musculoskeletal disorder, rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2007), as a conversion disorder.  The 
veteran was originally granted service connection for this 
disorder at a 30 percent evaluation by a July 1977 rating 
decision.  That decision was based on the veteran's service 
medical records, which noted that the veteran suffered a 
cervical strain and lumbar strain in service, but which 
continued to note the veteran had reports of pain and 
disability far in excess of objective findings.  The veteran 
filed a claim for increased rating in March 1993, and 
continues to disagree with the now 60 percent rating he has 
been given for this disability.

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during the course of this 
appeal.  Prior to November 7, 1996, a conversion disorder was 
rated under 38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130, 
Diagnostic Code 9424.  61 Fed. Reg. 52700 (Oct. 8, 1996).  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change, in this case, November 7, 1996.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

The rating criteria in effect prior to November 7, 1996 
provides a 30 percent evaluation for definite impairment of 
social and industrial adaptability.  A 50 percent rating 
contemplates considerable impairment of social and industrial 
adaptability.  A 70 percent rating is warranted for less 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, and a 100 percent rating is 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.

Under the revised rating criteria, in effect after November 
7, 1996, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Diagnostic Code 9424 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

It should be noted that GAF scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
psychophysiological musculoskeletal disorder, have not been 
met.  In this regard, as noted above, the veteran's service 
connected psychiatric disability would have to result in 
severe impairment of social and industrial adaptability, or 
occupational and social impairment, with deficiencies in most 
areas.  The Board does not find this level of symptomatology 
to be met due to the veteran's service connected 
psychophysiological musculoskeletal disorder.  While the 
veteran exhibits significant impairment of industrial 
adaptability, the Board finds that the veteran's current 
level of impairment does not rise to the level of severe, due 
to his service connected injuries. 

Of particular significance is the severe increase in 
symptomatology in November 1992, when the veteran was 
apparently assaulted at work and fell backwards out of his 
wheelchair, significantly injuring himself and his spine.  
Following this injury, the veteran was diagnosed with 
cervical stenosis, and underwent a C4-5 and C5-7 anterior 
cervical discectomy with bilateral anterior foraminotomy at 
C5-6.  There is no indication however that the veteran's 
stenosis is related to his service connected 
psychophysiological musculoskeletal disorder, which did 
include neck and back pain.  In support of this, the Board 
notes that X-rays taken of the veteran's cervical spine in 
April 1977, shortly after his separation from service, are 
completely normal.  Reviewing the veteran's medial records, 
prior to the veteran's injury in November 1992, although he 
had persistent complaints of back pain, he was able to walk, 
work, and go to school.  In fact there is also no indication 
of the veteran being prescribed a wheelchair in the record 
prior to 1992; in January 1981 he asked for a replacement for 
a stolen wheelchair, but there is no indication that he was 
prescribed one.  The veteran was issued a long back brace in 
October 1981, but only at his insistence, and against the 
recommendation of his physician.  Thus it appears that a 
large portion of the veteran's symptomatology in his cervical 
spine is due to his November 1992 injury, not his service 
related psychophysiological musculoskeletal disorder.

An August 1994 VA medical report is particularly probative 
because it is clearly based on a thorough review of the 
veteran's claims file and medical history, and because the 
examiner cites specific evidence in the claims file in 
support of his opinion.  The physician at that time noted the 
veteran's history, including his March 1976 accident in 
service, as well as an accident in October 1980 when the 
veteran slipped in the bathtub and hurt his lower back, and 
particularly the above noted fall in November 1992, in which 
the veteran fell backwards and then developed severe neck 
pain radiating down to both arms.  The physician indicates 
that the medical evidence in the veteran's claim file showed 
that the veteran's original injury in 1976 during active duty 
was a muscle sprain of the cervical and lumbar spine area 
with subjective complaints of pain, with a normal X-ray, 
myelogram, EMG, and repeated neurology and orthopedic 
examinations.  The physician indicated that the diagnosis of 
psychophysiological musculoskeletal disorder was selected at 
that time of the original decision, because the severity of 
the veteran's complaints was not compatible with the physical 
findings.  The physician indicated that exaggeration of 
physical symptoms for any incentive represents adaptive 
behavior, and not a psychiatric disorder.  The physician 
concluded that the veteran's present orthopedic, 
neurological, and psychological problems were found to be not 
substantially related to the 1976 injury, but related to post 
military service injuries in 1981 and 1992. 

VA examination report of August 1993 noted a physiological 
muscular skeletal disorder.

An October 1993 report of VA treatment indicated that, while 
the veteran was unable to walk, his neurological examination 
was inconsistent with an organic cause of disorder.  It was 
noted that the veteran's pin prick sensation did not follow 
anatomic dermatome distribution, that the veteran had 
variability when testing right arm strength, and that he 
contracted both sets of muscles when asked to raise either 
leg.  The physician therefore opined that the veteran's 
disorder was of psychogenic origin, including bowel and 
bladder incontinence.

Hospitalization in October 1993 for a period of observation 
and evaluation noted a diagnosis of psychophysiological 
musculoskeletal disorder.

A December 1994 report of VA examination indicates that the 
veteran was oriented, with a constricted affect.  Mood was of 
mild dysphoria with underlying anger.  He denied suicidal or 
homicidal ideation.  His memory was excellent for recent and 
remote events.  There was no evidence of any overt psychotic 
manifestations.  He denied delusions, hallucinations, or 
ideas of reference.  Insight was poor and judgment was fair.  
The veteran was diagnosed with a psychophysiological 
musculoskeletal disorder, with a GAF of 55.  The examiner 
noted that this diagnosis was originally secondary to his 
injury which began in service, but that this diagnosis had 
been aggravated by the veteran's injury in 1992 and post 
cervical operations.  However, even without considering the 
question of aggravation, the Board does not find this 
symptomatology consistent with a finding of severe impairment 
of social and industrial adaptability, or occupational and 
social impairment, with deficiencies in most areas, such that 
a higher rating would be warranted.

A January 2000 VA examination report notes the veteran does 
have a chronic pain syndrome related to his musculoskeletal 
injuries.

The Board notes the report of a March 2003 psychiatric 
examination, which indicated that the veteran was diagnosed 
with a severe depressive disorder directly related to his 
musculoskeletal disorder, with a GAF of 50.  The Board again 
points out that the veteran's main cervical spine disability, 
his cervical stenosis, which has apparently caused his 
depression, is not directly related to service; nevertheless, 
the Board finds the level of symptomatology, even without 
considering a reduction due to that amount caused by 
nonservice connected disabilities, inconsistent with the 
criteria for a higher evaluation.  While the veteran's mood 
was anxious and depressed, and the veteran was easily 
distracted, he was oriented, casually groomed, and neatly 
dressed.  Remote memory was somewhat confused but recent 
memory was intact.  Content of thought was relevant.  There 
was no evidence of any pathological features or overt 
psychotic manifestation.  He denied any delusions, 
hallucinations, or ideas of reference.  Levels of impulse 
control were moderately impaired.  He denied any current 
suicidal intent or plan.  Insight and judgment were fair.  
The Board does not find this symptomatology consistent with a 
finding of severe impairment of social and industrial 
adaptability, or occupational and social impairment, with 
deficiencies in most areas, such that a higher rating would 
be warranted.

The Board notes the findings from a March 2004 VA examination 
which appear to relate the bulk of the veteran's lumbar and 
cervical spine findings to his in service injury in 1976.  
However, the Board finds this evidence to be of limited 
probative value, since it appears to be based on the 
veteran's reported history, and is inconsistent with the 
medical evidence of record, to include the normal X-rays of 
the veteran's cervical spine in 1977.

The Board also points out that the veteran was  recently 
given an increase in his evaluation to 60 percent, based on 
the new criteria pertaining to back injuries.  While the 
evidence of record shows that the veteran currently does have 
a cervical spine disability, including stenosis, the evidence 
does not show that this musculoskeletal spine disability 
which the veteran currently has is related to the 
psychophysiological musculoskeletal disorder for which the 
veteran is service connected.  However, the Board will point 
out that, even if the entirety of the veteran's cervical 
spine problems were considered to be service connected, under 
Diagnostic Code 5243, discussed in detail below, the revised 
criteria pertaining to injuries and diseases of the spine, or 
under 5286, the old pertinent Diagnostic Code, a higher 
rating would not be available unless the veteran were found 
to have unfavorable anklyosis of the spine.  As the veteran 
has not been found to have unfavorable ankylosis of any part 
of his spine at any time, the Board finds that the criteria 
for a higher evaluation under either of these Codes is also 
not met.

Thus, considering the cited evidence and all relevant 
evidence of record, the Board finds that the evidence does 
not show that the veteran's symptomatology due to his service 
connected psychiatric disability causes severe impairment of 
social and industrial adaptability, or occupational and 
social impairment, with deficiencies in most areas.  As such, 
the Board finds that the preponderance of the evidence of 
record is against a grant of increased rating for this 
disability.


Entitlement to an increased evaluation or deformity at D12 to 
L1, currently evaluated as 20 percent disabling.

Historically, the Board notes that the veteran was granted 
service connection for this disability at a 10 percent 
evaluation by a July 1977 rating decision.  That decision was 
based on service medical records which showed that the 
veteran sustained an injury to his dorsal (thoracic) spine in 
service, and on X-rays which then showed a compression 
deformity of D12 to the left, extending to L1.  The veteran 
filed a claim for increased rating in March 1993, and 
continues to disagree with the now 20 percent evaluation the 
veteran has for this disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2007).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Prior to September 23, 2002, limitation of motion of the 
dorsal spine was rated as 0 percent when slight, and 10 
percent moderate or severe.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5290 (2002).  

Prior to September 23, 2002, under Diagnostic Code 5285, an 
additional 10 percent evaluation for residuals of a fracture 
of a vertebra could be assigned when there was demonstrable 
deformity of a vertebral body.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5285 (2002)

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that a higher rating is not warranted for a deformity at D12 
to L1.  The current 20 percent rating is apparently based on 
the prior criteria of demonstrable deformity of a vertebral 
body and more than slight limitation of motion of the dorsal 
spine.  In this regard, in order to warrant a higher 
evaluation, the veteran would have to exhibit either severe 
intervertebral disc syndrome, intervertebral disc syndrome 
consisting of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, or forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable anklyosis of the entire 
thoracolumbar spine.  Reviewing the evidence of record, the 
Board does not find that the veteran meets this criteria due 
to his service connected disability.

Report of August 1993 VA examination noted a healed 
compression fracture of T12.  X-rays dated March 2000 noted a 
moderate wedge compression defect of the T12 vertical body.

VA examination report of April 2000 noted forward flexion to 
60 degrees.  The veteran had tenderness of the thoracic 
lumbar paraspinal musculature.  X-rays noted old T12 and L1 
compression fractures of the spine.

A March 2003 VA examination noted the veteran to be mildly 
tender to palpation about T10-T12.  He had forward flexion to 
45 degrees.  He had some spasming at the mid portion of the 
back with the range of motion requested.  The veteran was 
found to have lumbar pain with anterior wedging at T12 and 
neurologic findings of uncertain etiology.

A March 2004 report of VA examination indicates that the 
veteran had retrolisthesis at L2-3, and the appearance of an 
old compression fracture at D12.  Examination noted 
tenderness over the D12 region.  He had loss of his normal 
lumbar lordosis, but no evidence of spasm.  His forward 
flexion was noted to be estimated at 50 degrees.

Thus, considering this evidence and all relevant evidence of 
record, the evidence does not show the veteran's service 
connected thoracic spine disability results in severe 
intervertebral disc syndrome, or intervertebral disc syndrome 
consisting of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, or forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable anklyosis of the entire 
thoracolumbar spine, such that the criteria for a higher 
evaluation would be met.  As such, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran meets the criteria for a higher evaluation 
for his service connected deformity at D12 to L1.

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).




ORDER

An increased evaluation for a psychophysiological 
musculoskeletal disorder, currently evaluated as 60 percent 
disabling, is denied.

An increased evaluation for deformity at D12 to L1, currently 
evaluated as 20 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


